United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2552
                                  ___________

Paula J. Hunter,                       *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Arkansas.
Wal-Mart Stores, Inc.,                 *
                                       *    [UNPUBLISHED]
            Appellee.                  *
                                  ___________

                            Submitted: February 26, 2004

                                 Filed: May 7, 2004
                                  ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Paula Hunter appeals the district court’s1 grant of summary judgment to
defendant Wal-Mart in Hunter’s action brought under the Americans with Disabilities
Act, 42 U.S.C. §§ 12101-12213 (ADA), and dismissal without prejudice of Hunter’s
state-law claim that she was wrongfully denied medical insurance benefits. Having
carefully reviewed the record, see Dropinski v. Douglas County, 298 F.3d 704, 706
(8th Cir. 2002) (de novo review of summary judgment); Garfield v. Kansas City S.

      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
Ry. Co., 907 F.2d 841, 842 (8th Cir. 1990) (per curiam) (abuse of discretion review
of dismissal without prejudice), we affirm.

       As to her ADA claim, Hunter alleged that Wal-Mart failed to accommodate her
need for a position that limits the amount of time she spends on her feet. Assuming
that Hunter’s genetic blood-clot disorder qualifies as a disability under the ADA, we
agree with the district court that Hunter did not create a trialworthy issue as to
whether Wal-Mart failed to make a good faith effort to accommodate her. The
undisputed evidence showed that Wal-Mart was first put on notice of Hunter’s
request for an accommodation no earlier than January 15, 2002. Hunter was granted
medical leave from January 30 through March 25, and from April 3 to 22. Upon her
return, in response to a request from Hunter's doctor dated April 15, Wal-Mart
transferred her to a position that would require less standing, and when the demands
of that position proved unsatisfactory for Hunter’s condition, Wal-Mart transferred
her again, to a position that has proved satisfactory. See 29 C.F.R. § 1630.2(o)(3)
(2003) (appropriate reasonable accommodation determined through informal,
interactive process between employer and employee); Ballard v. Rubin, 284 F.3d 957,
960 (8th Cir. 2002) (employee must show that employer did not make good faith
effort to assist employee in seeking accommodation, and but for employer’s lack of
good faith, employee could have been accommodated).

      We affirm the district court’s dismissal without prejudice of Hunter’s medical-
insurance claim, as it is preempted by the Employee Retirement Income Security Act
of 1974, 29 U.S.C. §§ 1001-1461 (ERISA). We note that Hunter is free to pursue this
claim by filing an action under ERISA.

      Accordingly, we affirm.
                     ______________________________




                                         -2-